04/10/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0317




                           No. DA 19-0317



STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

KRISTOFER BUTLER,

             Defendant and Appellant.


                               ORDER



   Upon consideration of Appellant’s motion and good cause

appearing,

   IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including May 8, 2020, within which to

prepare, file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                    April 10 2020